Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent Manhattan and Bronx Surface Transit Operating Authority, dated February 20, 1976, which adopted the recommendation of a hearing officer that petitioner’s discharge be sustained. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The determination under review was supported by substantial evidence. In view of the nature of the transgression, the penalty imposed was not excessive (see Matter of Pell v Board of Educ., 34 NY2d 222). Damiani, J. P., Shapiro, Margett and Martuscello, JJ., concur.